Judge HEDRICK
dissenting.
I respectfully dissent from that portion of the majority opinion which awards defendant a new trial on the grounds that defendant’s due process rights were violated. Since the procedure suggested by our Supreme Court in Hardy with respect to the in camera inspection of the statement was not followed by the trial judge in the present case and we do not have in the record before us the statement of the witness in question, we cannot say that the error committed was not prejudicial. I can say, however, in my opinion the error was harmless beyond a reasonable doubt. The obvious purpose of letting the defendant examine the statement immediately before cross-examination is to allow the defendant to use such statement to impeach the witness. The evidence of defendant’s guilt in the present case is not at all dependent upon the testimony of the brother-in-law. The record is replete with other evidence that the tractor was stolen and the defendant’s own sister *642described in detail the circumstances surrounding the tractor being brought to their home and parked near the barn until the following day. The testimony of the witness John York is essentially identical to that of his wife, except that the wife’s testimony is more detailed with respect to the fact that defendant was present when the tractor was brought to the house and parked near the barn. John York did not even testify that the defendant was present when the tractor was brought to his home. Obviously, the wife’s testimony is more damaging to defendant than that of her husband. The husband was not present when defendant talked to the wife, but the wife was present when defendant talked to her husband.
I realize, however, that the evidence of defendant’s guilt is largely circumstantial; however, any impeachment of the testimony of John York which might have been accomplished by defendant by the use of the statement John York gave the investigating officers would not make the circumstantial evidence against defendant any less convincing.
In my opinion any error committed by the court’s not requiring the District Attorney to allow defendant to see the statement of John York was harmless beyond a reasonable doubt. G.S. § 15A-1443(b).